                  Case 3:20-cv-03216-RS Document 26 Filed 08/31/21 Page 1 of 2



 1   STEPHANIE HINDS (CSBN 154284)
     Acting United States Attorney
 2   DEBORAH STACHEL (CSBN 230138)
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     IN SEON JEONG, CSBN 291908
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (510) 970-4824
 6          Facsimile: (415) 744-0134
            Inseon.Jeong@ssa.gov
 7
     Attorneys for Defendant
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
11                                                       )
     TERRI GOLDSTON,                                     )   CIVIL NO. 3:20-cv-03216-RS
12                                                       )
            Plaintiff,                                   )   STIPULATION TO VOLUNTARY
13                                                       )   REMAND PURSUANT TO SENTENCE
            vs.                                          )   FOUR OF 42 U.S.C. § 405(g) AND TO
14                                                       )   ENTRY OF JUDGMENT;
     KILOLO KIJAKAZI1, Acting Commissioner of            )   ORDER
15                                                       )
     Social Security,                                    )
16                                                       )
            Defendant.                                   )
17                                                       )

18
             IT IS HEREBY STIPULATED by and between the parties, through their undersigned attorneys,
19
     that this action be remanded for further administrative action pursuant to section 205(g) of the Social
20
     Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
21
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) and
22
     instruct the ALJ to provide an opportunity for a hearing and issue a new decision.
23
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
24
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
25
26   1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
27   25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
     Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
28   of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

     3:20-cv-03216-RS                                   1
              Case 3:20-cv-03216-RS Document 26 Filed 08/31/21 Page 2 of 2



 1
 2                                                 Respectfully submitted,
 3
 4
     Dated: August 26, 2021              By:       /s/ David P. Waggoner      _
 5                                                 DAVID P. WAGGONER
                                                   Attorney for Plaintiff
 6
 7   Dated: August 27, 2021              By:       /s/ _In Seon Jeong___________
                                                   IN SEON JEONG
 8                                                 Attorney for Defendant
 9
10
11                                                 ORDER
12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
13
14          August 31, 2021
     DATED:________________________      _________________________________
                                         HONORABLE RICHARD SEEBORG
15                                       United States Chief District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     3:20-cv-03216-RS                          2
